SECURITY AGREEMENT


THIS SECURITY AGREEMENT (“Agreement”) is made as of June 9, 2006, by RONCO
CORPORATION, a Delaware corporation (hereinafter called “Debtor”), whose address
is 21344 Superior Street, Chatsworth, California 91311 in favor of SANDERS
MORRIS HARRIS INC., a Texas corporation, individually and as agent for the
Lenders (“Secured Party”), whose address is 600 Travis Street, Suite 3100,
Houston, Harris County, Texas 77002. Debtor hereby agrees with Secured Party as
follows:


1. Definitions. As used in this Agreement, the following terms shall have the
meanings indicated below:


(a) The term “Borrower” means Debtor.


(b) The term “Collateral” means all of Debtor’s right, title, and interest in
and to the life insurance policy issued by John Hancock Life Insurance on Ronald
M. Popeil, and all products and proceeds of the foregoing. The designation of
proceeds does not authorize Debtor to sell, transfer, or otherwise convey any of
the foregoing property.


(c) The term “Indebtedness” means the outstanding principal amount of and all
accrued and unpaid interest on the promissory notes executed by Borrower and
payable to the order of Secured Party under the Loan Agreement (as hereinafter
defined) (the “Notes”); and (ii) all obligations of Borrower to Secured Party
under any documents evidencing, securing, governing and/or pertaining to all or
any part of the indebtedness described in (i) above.


(d) The term “Lenders” means Lenders as defined in the Loan Agreement.


(e) The term “Loan Documents” means this Agreement, the Letter Loan Agreement
dated as of the date hereof (the “Loan Agreement”), among the Borrower and the
Lenders, the Note, and the Insurance Assignment (as defined in the Loan
Agreement).


2. Security Interest. As security for the Indebtedness, Debtor, for value
received, hereby pledges and grants to Secured Party a continuing security
interest in the Collateral.


3. Representations and Warranties. In addition to any representations and
warranties of Debtor set forth in the Loan Documents, which are incorporated
herein by this reference, Debtor hereby represents and warrants the following to
Secured Party as of the date hereof:


(a) Accuracy of Information. To the knowledge of Debtor, all information
heretofore or herein supplied to Secured Party in writing by or on behalf of
Debtor with respect to the Collateral is true and correct in all material
respects.


(b) Ownership and Liens. Debtor has good and marketable title to the Collateral
free and clear of all liens, security interests, encumbrances or adverse claims
(collectively “Liens”), except for liens held by Wells Fargo Bank, National
Association, Prestige Capital Corporation, Laurus Master Fund, Ltd. and
Permitted Liens (as defined in the Loan
 
 
 

--------------------------------------------------------------------------------

 
Agreement). To Debtor’s knowledge, no dispute, right of setoff, counterclaim, or
defense exists with respect to all or any part of the Collateral. Except with
respect to the Security Agreement Securities Account between Ronco Corporation
and Wells Fargo Bank National Association and the Purchase and Sale Agreement by
and between Prestige Capital Corporation and Ronco Corporation dated as of
October 25, 2005, Debtor has not executed any other security agreement currently
affecting the Collateral and no effective financing statement or other
instrument similar in effect covering all or any part of the Collateral (other
than filed on behalf of Wells Fargo Bank, National Association or Prestige
Capital Corporation) is on file in any recording office except as may have been
executed or filed in favor of Secured Party.


(c) No Conflicts or Consents. Neither the ownership, the intended use of the
Collateral by Debtor, the grant of the security interest by Debtor to Secured
Party herein nor the exercise by Secured Party of its rights or remedies
hereunder, will (i) materially conflict with any provision of (A) to Debtor’s
knowledge, any domestic or foreign law, statute, rule or regulation, (B) the
certificate of incorporation or bylaws of Debtor, or (C) to Debtor’s knowledge,
any agreement, judgment, license, order, or permit applicable to or binding upon
Debtor, or (ii) to Debtor’s knowledge, result in or require the creation of any
material Lien upon any assets or properties of Debtor or of any person except as
may be expressly contemplated in the Loan Documents. Except as expressly
contemplated in the Loan Documents, no consent, approval, authorization, or
order of, and no notice to or filing with, any court, governmental authority, or
third party, other than John Hancock Life Insurance, by Debtor is required in
connection with the grant by Debtor of the security interest herein or the
exercise by Secured Party of its rights and remedies hereunder.


(d) Security Interest. Debtor has full right, power, and authority to grant a
security interest in the Collateral to Secured Party in the manner provided
herein, free and clear of any Liens, except for liens held by Wells Fargo Bank,
National Association, Prestige Capital Corporation, Laurus Master Fund, Ltd. and
Permitted Liens. Subject to any security interest that as of the date of this
Agreement has a higher priority, this Agreement creates a legal, valid, and
binding security interest in favor of Secured Party in the Collateral securing
the Indebtedness.


(e) Location. Debtor’s residence or chief executive office, as the case may be,
and the office where the records concerning the Collateral are kept is located
at its address set forth on the first page hereof or the addresses specified on
Schedule 1 to this Agreement. Except as specified elsewhere herein, all
Collateral shall be kept at such address.


(f) Solvency of Debtor. As of the date hereof, and after giving effect to this
Agreement and the completion of all other transactions contemplated by Debtor at
the time of the execution of this Agreement, (i) Debtor is and will be solvent,
(ii) the fair saleable value of Debtor’s assets exceeds and will continue to
exceed Debtor’s liabilities (both fixed and contingent), and (iii) subject to
consummation of the transactions contemplated by the Loan Agreement, including
Section 2(a)(ii)(G) of the Loan Agreement, Debtor will have sufficient capital
to carry on Debtor’s businesses and all businesses in which Debtor is about to
engage.


 
2

--------------------------------------------------------------------------------

 
4. Affirmative Covenants. In addition to all covenants and agreements of Debtor
set forth in the Loan Documents, which are incorporated herein by this
reference, Debtor will comply with the covenants contained in this Section 4 at
all times during the period of time this Agreement is effective unless Secured
Party shall otherwise consent in writing.


(a) Ownership and Liens. Other than assignment of the Collateral pursuant to the
provisions of the Insurance Assignment, Debtor will maintain good and marketable
title to all Collateral free and clear of all Liens, except for Liens held by
Wells Fargo Bank, National Association, Prestige Capital Corporation, Laurus
Master Fund, Ltd. and the Permitted Liens. Debtor will cause any financing
statement or other security instrument with respect to the Collateral, other
than those held by Wells Fargo Bank, National Association and Prestige Capital
Corporation, to be terminated, except as may exist or as may have been filed in
favor of Secured Party. Debtor will defend at its reasonable expense Secured
Party’s right, title and security interest in and to the Collateral against the
claims of any third party other than Wells Fargo Bank, National Association,
Laurus Master Fund, Ltd. and Prestige Capital Corporation.


(b) Further Assurances. Debtor will from time to time at its expense promptly
execute and deliver all further instruments and documents and take all further
action necessary or appropriate or that Secured Party may reasonably request in
order (i) to perfect and protect the security interest created or purported to
be created hereby and the priority of such security interest, (ii) to enable
Secured Party to exercise and enforce its rights and remedies hereunder in
respect of the Collateral, and (iii) to otherwise effect the purposes of this
Agreement, including without limitation executing and filing such financing or
continuation statements, or amendments thereto.


(c) Inspection of Collateral. Debtor will keep adequate records concerning the
Collateral and will permit Secured Party and all representatives and agents
appointed by Secured Party to inspect the Collateral upon reasonable prior
notice during normal business hours, to make and take away photocopies or
photographs thereof and to write down and record any such information.


(d) Payment of Taxes. Debtor (i) will pay prior to delinquency all lawful claims
which, if unpaid, might become a lien or charge upon the Collateral or any part
thereof, and (ii) will maintain appropriate accruals and reserves for all such
liabilities in a timely fashion in accordance with generally accepted accounting
principles. Debtor may, however, delay paying or discharging any such taxes,
assessments, charges, claims or liabilities so long as the validity thereof is
contested in good faith by proper proceedings and provided Debtor has set aside
on Debtor’s books adequate reserves therefor.
 
5. Negative Covenants. Debtor will comply with the covenants contained in this
Section 5 at all times during the period of time this Agreement is effective,
unless Secured Party shall otherwise consent in writing.


 
3

--------------------------------------------------------------------------------

 
(a) Transfer or Encumbrance. Debtor will not other than pursuant to the
Insurance Assignment and subject to the rights of Wells Fargo Bank, National
Association, Laurus Master Fund, Ltd., Prestige Capital Corporation and the
holders of Permitted Liens, (i) sell, assign (by operation of law or otherwise),
transfer, exchange, lease or otherwise dispose of any of the Collateral, (ii)
grant a lien or security interest in or execute, file or record any financing
statement or other security instrument with respect to the Collateral to any
party other than Secured Party, or (iii) deliver actual or constructive
possession of any of the Collateral to any party other than Secured Party.


(b) Impairment of Security Interest. Debtor will not take or fail to take any
action which would in any manner impair the value or enforceability of Secured
Party’s security interest in any Collateral.


(c)  Financing Statement Filings. Debtor recognizes that financing statements
pertaining to the Collateral have been or may be filed where Debtor maintains
any Collateral, has its records concerning any Collateral or has its residence
or chief executive office, as the case may be. Without limitation of any other
covenant herein, Debtor will not cause or permit any change in the location of
(i) any Collateral, (ii) any records concerning any Collateral, or (iii)
Debtor’s residence or chief executive office, as the case may be, to a
jurisdiction other than as represented in Subsection 3(e) unless Debtor shall
have notified Secured Party in writing of such change at least thirty (30) days
prior to the effective date of such change, and shall have first taken all
action required by Secured Party for the purpose of further perfecting or
protecting the security interest in favor of Secured Party in the Collateral. In
any written notice furnished pursuant to this Subsection, Debtor will expressly
state that the notice is required by this Agreement and contains facts that may
require additional filings of financing statements or other notices for the
purpose of continuing perfection of Secured Party’s security interest in the
Collateral.


6. Rights of Secured Party. Secured Party shall have the rights contained in
this Section 6 at all times during the period of time this Agreement is
effective.


(a) Additional Financing Statements Filings. Debtor hereby authorizes Secured
Party to file, without the signature of Debtor, one or more financing or
continuation statements, and amendments thereto, relating to the Collateral.
Debtor further agrees that a carbon, photographic or other reproduction of this
Security Agreement or any financing statement describing any Collateral is
sufficient as a financing statement and may be filed in any jurisdiction Secured
Party may deem appropriate.


(b) Power of Attorney. Debtor hereby irrevocably appoints Secured Party as
Debtor’s attorney-in-fact, such power of attorney being coupled with an
interest, with full authority in the place and stead of Debtor and in the name
of Debtor or otherwise, to: (i) to execute and file financing or continuation
statements, or amendments thereto in the name of Debtor, (ii) to demand,
collect, sue for, recover, compound, receive and give acquittance and receipts
for moneys due and to become due under or in respect of the Collateral; and
(iii) to file any claims or take any action or institute any proceedings which
Secured Party may deem necessary for the collection and/or preservation of the
Collateral or otherwise to enforce the rights of Secured Party with respect to
the Collateral; provided, however, that Secured Party shall not exercise any
such powers granted pursuant to subsections (ii) and (iii) prior to the
occurrence of an Event of Default (as defined below) and shall only exercise
such powers during the continuance of an Event of Default.


 
4

--------------------------------------------------------------------------------

 
(c) Performance by Secured Party. If Debtor fails to perform any agreement or
obligation provided herein, Secured Party may itself perform, or cause
performance of, such agreement or obligation, and the expenses of Secured Party
incurred in connection therewith shall be a part of the Indebtedness, secured by
the Collateral and payable by Debtor on demand; provided, however, that Secured
Party shall not exercise any such powers prior to the occurrence of an Event of
Default and shall only exercise such powers during the continuance of an Event
of Default.


(d) Debtor’s Receipt of Proceeds. All amounts and proceeds (including
instruments and writings) received by Debtor in respect of the Collateral shall
be received in trust for the benefit of Secured Party hereunder and, upon
request of Secured Party, shall be segregated from other property of Debtor and
shall be forthwith delivered to Secured Party in the same form as so received
(with any necessary endorsement) and applied to the Indebtedness in such manner
as Secured Party deems appropriate in its sole discretion. Notwithstanding the
foregoing, all amounts and proceeds in respect of the Collateral received by
Secured Party in excess of the Indebtedness shall be promptly paid to Debtor.


7. Events of Default. Each of the following constitutes an “Event of Default”
under this Agreement:


(a)  Default under Loan Agreement. Debtor shall be deemed in default under this
Security Agreement upon the occurrence and during the continuance of an Event of
Default (as defined in the Loan Agreement);


(b) Execution on Collateral. The Collateral or any portion thereof is taken on
execution or other process of law in any action against Debtor; or


(c) Abandonment. Debtor abandons the Collateral or any portion thereof.
 
8. Remedies and Related Rights. If an Event of Default shall have occurred and
be continuing, and without limiting any other rights and remedies provided
herein, under any of the other Loan Documents or otherwise available to Secured
Party, Secured Party may exercise one or more of the rights and remedies
provided in this Section.


(a) Remedies. Secured Party may from time to time at its discretion, without
limitation and without notice except as expressly provided in any of the Loan
Documents:


(i) exercise in respect of the Collateral all the rights and remedies of a
secured party under the Uniform Commercial Code of the State of Texas;


 
5

--------------------------------------------------------------------------------

 
(ii) require Debtor to, and Debtor hereby agrees that it will at its expense and
upon request of Secured Party, assemble the Collateral as directed by Secured
Party and make it available to Secured Party at a place to be designated by
Secured Party which is reasonably convenient to both parties;


(iii) reduce its claim to judgment or foreclose or otherwise enforce, in whole
or in part, the security interest granted hereunder by any available judicial
procedure;


(iv) sell or otherwise dispose of, at its office, on the premises of Debtor or
elsewhere, the Collateral, as a unit or in parcels, by public or private
proceedings, and by way of one or more contracts (it being agreed that the sale
or other disposition of any part of the Collateral shall not exhaust Secured
Party’s power of sale, but sales or other dispositions may be made from time to
time until all of the Collateral has been sold or disposed of or until the
Indebtedness has been paid and performed in full), and at any such sale or other
disposition it shall not be necessary to exhibit any of the Collateral;


(v) buy the Collateral, or any portion thereof, at any public sale;


(vi) buy the Collateral, or any portion thereof, at any private sale if the
Collateral is of a type customarily sold in a recognized market or is of a type
which is the subject of widely distributed standard price quotations;


(vii) apply for the appointment of a receiver for the Collateral, and Debtor
hereby consents to any such appointment; and


(viii) at its option, retain the Collateral in satisfaction of the Indebtedness
whenever the circumstances are such that Secured Party is entitled to do so.



 
Debtor agrees that in the event Debtor is entitled to receive any notice under
the Uniform Commercial Code, as it exists in the state governing any such
notice, of the sale or other disposition of any Collateral, reasonable notice
shall be deemed given when such notice is deposited in a depository receptacle
under the care and custody of the United States Postal Service, postage prepaid,
at Debtor’s address set forth on the first page hereof, fifteen (15) days prior
to the date of any public sale, or after which a private sale, of any of such
Collateral is to be held. Secured Party shall not be obligated to make any sale
of Collateral regardless of notice of sale having been given. Secured Party may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.



(b) Application of Proceeds. If any Event of Default shall have occurred,
Secured Party may at its discretion apply or use any cash held by Secured Party
as Collateral, and any cash proceeds received by Secured Party in respect of any
sale or other disposition of, collection from, or other realization upon, all or
any part of the Collateral as follows in such order and manner as Secured Party
may elect:


 
6

--------------------------------------------------------------------------------

 
(i) to the repayment or reimbursement of the reasonable costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses)
incurred by Secured Party in connection with (A) the administration of the Loan
Documents, (B) the custody, preservation, use or operation of, or the sale of,
collection from, or other realization upon, the Collateral, and (C) the exercise
or enforcement of any of the rights and remedies of Secured Party hereunder;


(ii) to the payment or other satisfaction of any liens and other encumbrances
upon the Collateral;


(iii) to the satisfaction of the Indebtedness;


(iv) by continuing to hold such cash and proceeds as Collateral under this
Agreement;


(v) to the payment of any other amounts required by applicable law; and


(vi) by delivery to Debtor or any other party lawfully entitled to receive such
cash or proceeds whether by direction of a court of competent jurisdiction or
otherwise.


(c) Deficiency. In the event that the proceeds of any sale of, collection from,
or other realization upon, all or any part of the Collateral by Secured Party
are insufficient to pay all amounts to which Secured Party is legally entitled,
Borrower and any party who guaranteed or is otherwise obligated to pay all or
any portion of the Indebtedness shall be liable for the deficiency, together
with interest thereon as provided in the Loan Documents.


(d) Other Recourse. To the extent permitted by applicable law, Debtor waives any
right to require Secured Party to proceed against any third party, exhaust any
Collateral or other security for the Indebtedness, or to have any third party
joined with Debtor in any suit arising out of the Indebtedness or any of the
Loan Documents, or pursue any other remedy available to Secured Party. Until all
of the Indebtedness shall have been paid in full, Debtor shall have no right of
subrogation and Debtor waives the right to enforce any remedy which Secured
Party has or may hereafter have against any third party, and waives any benefit
of and any right to participate in any other security whatsoever now or
hereafter held by Secured Party.


9. Indemnity. Debtor hereby indemnifies and agrees to hold harmless Secured
Party, and its officers, directors, employees, agents and representatives (each
an “Indemnified Person”) from and against any and all liabilities, obligations,
claims, losses, damages, penalties, actions, judgments, suits, costs, expenses
or disbursements of any kind or nature (collectively, the “Claims”) which may be
imposed on, incurred by, or asserted against, any Indemnified Person arising in
 
 
7

--------------------------------------------------------------------------------

 
connection with this Agreement, except to the extent that any such indemnified
liability is finally determined by a court of competent jurisdiction to have
resulted solely from such Indemnified Person’s gross negligence or willful
misconduct. The indemnification provided for in this Section shall survive the
termination of this Agreement and shall extend and continue to benefit each
individual or entity who is or has at any time been an Indemnified Person
hereunder. Each Indemnified Person shall give notice to Debtor promptly after
such Indemnified Person has actual knowledge of any claim as to which indemnity
may be sought, and shall permit the Debtor to assume the defense of such claim
or any litigation resulting therefrom; provided that counsel for the Debtor, who
shall conduct the defense of such claim or any litigation resulting therefrom,
shall be approved by the Indemnified Person (whose approval shall not be
unreasonably withheld), and the Indemnified Person may participate in such
defense at such party’s expense; and provided further that the failure of any
Indemnified Person to give notice as provided herein shall not relieve Debtor of
its obligations under this Section 9, to the extent such failure is not
prejudicial. Debtor, in the defense of any such claim or litigation, shall not,
except with the consent of each Indemnified Person, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such Indemnified Person
of a release from all liability in respect to such claim or litigation. Each
Indemnified Person shall furnish such information regarding itself or the claim
in question as Debtor may reasonably request in writing and as shall be
reasonably required in connection with defense of such claim and litigation
resulting therefrom.


10. Miscellaneous.


(a) Entire Agreement. This Agreement contains the entire agreement of Secured
Party and Debtor with respect to the Collateral. If the parties hereto are
parties to any prior agreement, either written or oral, relating to the
Collateral, the terms of this Agreement shall amend and supersede the terms of
such prior agreements as to transactions on or after the effective date of this
Agreement, but all security agreements, financing statements, guaranties, other
contracts and notices for the benefit of Secured Party shall continue in full
force and effect to secure the Indebtedness unless Secured Party specifically
releases its rights thereunder by separate release.


(b) Amendment. No modification, consent or amendment of any provision of this
Agreement shall be valid or effective unless the same is in writing and signed
by the party against whom it is sought to be enforced.


(c) Knowledge. For purposes of this Agreement, “Debtor’s knowledge” refers to
the knowledge, information, and belief of the Debtor’s Chief Executive Officer,
President or Chief Financial Officer after making inquiry of their respective
direct reports and other appropriate officers or employees of Debtor reasonably
likely to have knowledge of the matter to which such reference relates.


(d) Actions by Secured Party. The lien, security interest and other security
rights of Secured Party hereunder shall not be impaired by (i) any renewal,
extension, increase or modification with respect to the Indebtedness, (ii) any
surrender, compromise, release, renewal, extension, exchange or substitution
which Secured Party may grant with respect to the Collateral, or (iii) any
release or indulgence granted to any endorser, guarantor or surety of the
Indebtedness. The taking of additional security by Secured Party shall not
release or impair the lien, security interest or other security rights of
Secured Party hereunder or affect the obligations of Debtor hereunder.


 
8

--------------------------------------------------------------------------------

 
(e) Waiver by Secured Party. Secured Party may waive any Event of Default
without waiving any other prior or subsequent Event of Default. Secured Party
may remedy any default without waiving the Event of Default remedied. Neither
the failure by Secured Party to exercise, nor the delay by Secured Party in
exercising, any right or remedy upon any Event of Default shall be construed as
a waiver of such Event of Default or as a waiver of the right to exercise any
such right or remedy at a later date. No single or partial exercise by Secured
Party of any right or remedy hereunder shall exhaust the same or shall preclude
any other or further exercise thereof, and every such right or remedy hereunder
may be exercised at any time. No waiver of any provision hereof or consent to
any departure by Debtor therefrom shall be effective unless the same shall be in
writing and signed by Secured Party and then such waiver or consent shall be
effective only in the specific instances, for the purpose for which given and to
the extent therein specified. No notice to or demand on Debtor in any case shall
of itself entitle Debtor to any other or further notice or demand in similar or
other circumstances.


(f) Costs and Expenses. Debtor will upon demand pay to Sanders Morris Harris
Inc. the amount of any and all reasonable costs and expenses (including without
limitation, attorneys’ fees and expenses), which Sanders Morris Harris Inc. may
incur in connection with (i) the transactions which give rise to this Agreement,
(ii) the preparation of this Agreement and the perfection and preservation of
the security interests granted under the this Agreement, (iii) the
administration of this Agreement, (iv) the custody, preservation, use or
operation of, or the sale of, collection from, or other realization upon, the
Collateral, (v) the exercise or enforcement of any of the rights of Sanders
Morris Harris Inc. under this Agreement, or (vi) the failure by Debtor to
perform or observe any of the provisions hereof.


(f) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS AND APPLICABLE FEDERAL LAWS,
EXCEPT TO THE EXTENT PERFECTION AND THE EFFECT OF PERFECTION OR NON-PERFECTION
OF THE SECURITY INTEREST GRANTED HEREUNDER, IN RESPECT OF ANY PARTICULAR
COLLATERAL, ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
TEXAS. 


(g) Venue. This Agreement has been entered into in the county in Texas where
Secured Party’s address for notice purposes is located, and it shall be
performable for all purposes in such county. Courts within the State of Texas
shall have jurisdiction over any and all disputes arising under or pertaining to
this Agreement and venue for any such disputes shall be in the county or
judicial district where this Agreement has been executed and delivered.


 
9

--------------------------------------------------------------------------------

 
(h) Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be illegal, invalid or unenforceable under present or
future laws, such provision shall be fully severable, shall not impair or
invalidate the remainder of this Agreement and the effect thereof shall be
confined to the provision held to be illegal, invalid or unenforceable.


(i) Notices. All notices, requests, demands or other communications required or
permitted to be given pursuant to this Agreement shall be in writing and given
by (i) personal delivery, (ii) expedited delivery service with proof of
delivery, or (iii) United States mail, postage prepaid, registered or certified
mail, return receipt requested, sent to the intended addressee at the address
set forth on the first page hereof or to such different address as the addressee
shall have designated by written notice sent pursuant to the terms hereof and
shall be deemed to have been received either, in the case of personal delivery,
at the time of personal delivery, in the case of expedited delivery service, as
of the date of first attempted delivery at the address and in the manner
provided herein, or in the case of mail, five days after deposit in a depository
receptacle under the care and custody of the United States Postal Service.
Either party shall have the right to change its address for notice hereunder to
any other location within the continental United States by notice to the other
party of such new address at least thirty (30) days prior to the effective date
of such new address.


(j) Binding Effect and Assignment. This Agreement (i) creates a continuing
security interest in the Collateral, (ii) shall be binding on Debtor and the
successors and assigns of Debtor, and (iii) shall inure to the benefit of
Secured Party and its successors and assigns. The Secured Party may assign the
Note issued to such Secured Party under the terms of the Loan Agreement pursuant
to the terms of Section 11 of the Note, provided that prior to such assignment
the assignee agrees in writing to be bound by the terms and conditions of this
Agreement and the other Loan Documents. Secured Party’s rights and obligations
hereunder may not be assigned or otherwise transferred without the prior written
consent of the Debtor. Debtor’s rights and obligations hereunder may not be
assigned or otherwise transferred without the prior written consent of Secured
Party.


(k) Cumulative Rights. All rights and remedies of Secured Party hereunder are
cumulative of each other and of every other right or remedy which Secured Party
may otherwise have at law or in equity or under any of the other Loan Documents,
and the exercise of one or more of such rights or remedies shall not prejudice
or impair the concurrent or subsequent exercise of any other rights or remedies.


(l) Termination of Security Interest. Upon the payment in full of all
Indebtedness, the security interest granted herein shall terminate and all
rights to the Collateral shall revert to Debtor. Upon such termination Secured
Party hereby authorizes Debtor to file any UCC termination statements necessary
to effect such termination and Secured Party will execute and deliver to Debtor
any additional documents or instruments as Debtor shall reasonably request to
evidence such termination.


 
10

--------------------------------------------------------------------------------

 
(m) Descriptive Headings. The headings in this Agreement are for convenience
only and shall in no way enlarge, limit or define the scope or meaning of the
various and several provisions hereof.


EXECUTED as of the date first written above.



 
DEBTOR:
     
RONCO CORPORATION
     
By: /s/Richard F. Allen, Sr.                             
 
Name: Richard F. Allen, Sr.
 
Title: President and Chief Executive Officer





 
 
11

--------------------------------------------------------------------------------

 

 
SCHEDULE 1
TO
SECURITY AGREEMENT
DATED JUNE 9, 2006










The other addresses referenced in Subsection 3(e) are as follows:


Ronco Corporation
61 Moreland Road
Simi Valley, CA 93065






 
12

--------------------------------------------------------------------------------

 


 